UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                            Nos. 11-3440/12-1027/12-1936


                     NATIONAL LABOR RELATIONS BOARD,
                                              Petitioner


       1199 SEIU UNITED HEALTHCARE WORKERS EAST, N.J. REGION,
                                            Intervenor

                                         v.

                 NEW VISTA NURSING AND REHABILITATION,
                                               Respondent


                    SUR PETITION FOR PANEL REHEARING
                           _______________________

    Before: SMITH, GREENAWAY, Jr., and VAN ANTWERPEN, Circuit Judges
                        ________________________

AND NOW, upon consideration of the petition for rehearing, the supplement to the
petition, and the answer filed by New Vista, it is hereby ORDERED that the NLRB’s
petition for rehearing before the original panel is GRANTED.

                                       By the Court,

                                       s/ D. Brooks Smith
                                       Circuit Judge

Dated: August 11, 2014
Tmk/cc: all counsel of record